DETAILED ACTION
This office action is in response to communication filed on July 8, 2022.

Response to Amendment
Amendments filed on July 8, 2022 have been entered.
Claims 7-8, 10, 12-13 and 15-16 have been amended.
Claims 1-16 have been examined

Response to Arguments
Applicant’s arguments, see Remarks (p. 6), filed on 07/08/2022, with respect to the objections to claims 7-8, 10, 12-13 and 15-16 have been fully considered. In view of the amendments, the objections have been withdrawn. 

Examiner’s Note
Claims 1-16 were evaluated for patent eligibility under 35 U.S.C. 101 using the SUBJECT MATTER ELIGIBILITY TEST FOR PRODUCTS AND PROCESSES described in the 2019 Revised Patent Subject Matter Eligibility Guidance to determine patent eligibility under 35 U.S.C. 101. 
Regarding claim 1, the examiner submits that under Step 1 of the 2019 Revised Patent Subject Matter Eligibility Guidance for evaluating claims for eligibility under 35 U.S.C. 101, the claim is to a device (assembly), which is one of the statutory categories of invention.
Continuing with the analysis, under Step 2A - Prong One of the test, the examiner submits that claim 1 does not recite a judicial exception, therefore, the claim qualifies as eligible subject matter under 35 U.S.C.101 (see 2019 Revised Patent Subject Matter Eligibility Guidance – Revised Step 2A, see also MPEP 2106.04).
Regarding the dependent claims 2-16, they were found to be patent eligible under 35 U.S.C. 101 by incorporating the eligible subject matter of their corresponding independent claim.

Allowable Subject Matter
Claims 1-16 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1. 
Bauker (US 20160146641 A1) discloses:
An assembly (Figs. 1-3, [0027]: a length-measuring device is disclosed), comprising: 
a third fastening device and a fourth fastening device (Fig. 1, items 2 – “mounting elements”; [0035]: two mounting elements are arranged at opposite points); and
a scale (Fig. 2, item 1 – ‘scale’) disposed on the intermediate support (Fig. 2, item 5 – ‘support’) and extending in the longitudinal direction ([0030]: scale is positioned over its entire length on a support), the scale having a measuring graduation (Fig. 1, item 11 – “measuring graduation”) disposed in a measuring graduation plane (see Fig. 1) and adapted for position measurement at least in the longitudinal direction (Fig. 2, [0027]: scale includes a measuring graduation for high-accuracy position measurement in the longitudinal direction X), 
wherein the third fastening device (Fig. 1, item 2 – “mounting element”) is designed to hold the scale on the intermediate support at the first position in such a way that the scale is fixed in the longitudinal direction ([0031]: using mounting element, scale is fixed in a position P1 such that scale is stationary in the longitudinal direction X).  

	Ernst (US 4160328 A) teaches:
“Referring now to the drawings, FIG. 1 shows a photoelectrical longitudinal measuring device in a schematic representation. A housing 2 is fastened to a bed 1 with screws 3. A scale 4 consisting of a glass ruler is located inside the housing 2, and is fixed to an intermediate support member 5. The intermediate support member 5 is resiliently mounted via an elastomeric layer 6 to an inner surface 2a of the housing 2” (col. 2, lines 16-23: a photoelectrical longitudinal measuring device includes a housing, in which a scale fixed to an intermediate support member is located).

Ernst (US 4912856 A) teaches:
“A position measuring device for measuring the relative positions of two objects, wherein the two objects are machine components of a processing or working machine or a measuring machine for tools. The graduation of a scale connected to the first object is scanned by a scanning unit connected to the second object. The scale is arranged on a scale carrier so as to be slightly displaceable in a measuring direction. The scale carrier is connected with both ends thereof to fastening elements which, in turn, are rigidly connected to the first object” (Abstract: a position measuring device includes a scale arranged on a scale carrier so to be displaceable in a measuring direction, with the scale carrier being connected on both ends to fastening elements).

Jung (DE 102014218483 A1, see translation) teaches:
“In this embodiment, the scale portion is 10 the position measuring device indirectly on the machine bed 2 attached by the scale section 10 directly on the retaining element 11 is fixed in place (or fixed on this is applied), the holding element 11 at its middle section over the fixed point section 12 fixed to one end of the retaining element 12 is attached and the other end of the retaining element 12 over the fixed point section 14 stationary on the machine bed 2 at the position of the machine stand 3 is attached. The fixed point section 14 thus forms in the attachment system of the scale section 10 the only attachment point of the fixed attachment to the machine bed 2 (thermal fixed point)” (p. 6, last line – p. 7, line 6: a scale is attached to a holding element (see Fig. 1A, item 111), which is fixed on a second holding element (see Fig. 1A, item 13)).

The closest prior art of record, taken individually or in combination, fail to teach or suggest:
“An assembly, comprising: 
a main support having integrated therein a first fastening device and a second fastening device, the first fastening device and the second fastening device being spaced apart in a longitudinal direction; 
the third fastening device and the fourth fastening device being spaced apart in the longitudinal direction; 
an intermediate support disposed on the main support; 
wherein the first fastening device is designed to hold the intermediate support on the main support at a first position in such way that the intermediate support is fixed in the longitudinal direction, and the second fastening device is designed to hold the intermediate support at a second position different from the first position in such a way that the intermediate support is freely movable relative to the main support in the longitudinal direction, and 
wherein the fourth fastening device is designed to hold the scale at a third position different from the first position and the second position in such a way that the scale is freely movable relative to the intermediate support in the longitudinal direction,”
in combination with all other limitations within the claim, as claimed and defined by the applicant.

Regarding claims 2-16. 
They are also allowed due to incorporation of the allowable subject matter recited in their corresponding independent claim.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINA CORDERO whose telephone number is (571)272-9969. The examiner can normally be reached 9:30 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANDREW SCHECHTER can be reached on 571-272-2302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LINA M CORDERO/Primary Examiner, Art Unit 2857